DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) in view of Landau (2015/0366250)

But fails to disclose a distal opening and that the interior surface defining a hollow air passageway that extends  through the proximal opening  and the distal opening of the housing.
However, Landau teaches a scented push/pull cap (18, 14, 19, 20) that has a  proximal and distal openings (top and bottom of the cap) that the interior surface of the cap defining a hollow air passageway that extends  through the proximal opening  and the distal opening of the housing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a distal opening in the form of a bush/pull cap as shown in Landau, in order to let  a user drink form the bottle without completely removing the cap as shown in Landau (fig 2).

Regarding claim 5,  the cylindrical shell of the housing defines an axial housing length and the cylindrical ring defines an axial ring length and the ring length is approximately equal housing length (fig 9) (the axial housing length is not defined to extend the entire length of the housing).  
Regarding claim 6,  a housing axis defined by the cylindrical shell and the ring axis defined by the cylindrical ring are substantially parallel (fig 9).
Regarding claim 7, herein the cylindrical shell of the housing and the cylindrical ring are coaxial (fig 9).
Regarding claim 8, the outer surface of the cylindrical ring is adjacent to - 13 - AttyDktNo: 061710/526412the inner surface of the cylindrical shell (fig 9), wherein the interior surface comprises at least one valley (next 612).  
Regarding claim 9,  the hollow air passageway allows air from outside the housing to flow into the air passageway through the proximal opening and to exit the housing  through the distal opening (this is true in the above combination).  
Regarding claim 10,  a passageway axis defined by the hollow air passageway is generally parallel to the housing axis and wherein the cylindrical ring extends from the proximal end of the housing to the distal end of the housing (the proximal end is being considered the area between the proximal opening and the ring and the distal end is being considered the area between the ring and the distal opening).

Regarding claim 12,  the proximal diameter being larger than the midpoint diameter (fig 9) and wherein the interior surface extends radially inward from the proximal end of the housing to the mid-point (fig 9)
Regarding claim 13,  the distal diameter being larger than the midpoint diameter (fig 9) and wherein the interior surface extends radially inward from the distal end of the housing to the mid-point (fig 9)
Regarding claim 15,  wherein the cylindrical ring is made of a polymer (col 10, line 24).  


Regarding claim 16, Griffis as modified above shows a volatile substance diffuser  comprising: a housing (620) defining a housing axis (fig 9), the housing extending axially along the housing axis between a proximal end and a distal end, the housing comprising a shell having an inner surface and an exterior surface (fig 9); and a component (610) carrying a volatile substance, the component defining an air passageway that allows air to flow from the proximal end of the housing to the distal end of the housing through the air passageway (the proximal end is near the top of 610 and the distal end is near the bottom of 610, fig 9), wherein the component is attached to the inner surface of the shell, the air passageway defines an air passageway axis, and  the housing axis and the air passageway axis are at least substantially parallel (fig 9), but fails to disclose that the component is adhered to the housing.
However, Griffis teaches in an alternate embodiment that the scent dispensing element can be adhered to a housing (col 8, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use adhesive to attach the scent ring 610 to the housing 620, In order to provide a more secure connection.
Regarding claim 18,  wherein the volatile substance comprises at least one of (a) an odor absorbing material or (b) a fragrance emitting material (col 4, lines 40-55).
Regarding claim 19, wherein the component is hollow (fig 9) 
Regarding claim 20,   the component defines a proximal diameter adjacent the proximal end of the housing and a midpoint diameter at a point along the housing axis, the proximal diameter is larger than the midpoint diameter (fig 9), and the component .

Claims 2, 3, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffis (10,864,293) as modified by Landau (2015/0366250) above, further in view of Lin (8,215,511)
Regarding claims 2 and 17, Griffis as modified above shows all aspects of the applicant’s invention as in claims 1 and 16 above, but fails to disclose a clip secured to the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent. 
However, Lin teaches a bottle cap with a clip (40, 42); the clip can be used to attach the bottle cap to a slat of an air vent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the clip of Lin to the housing of Griffis in order to attach to an object as taught by Lin (col 5, lines 9-11).
Regarding claim 3, wherein the clip is configured to orient the volatile substance diffuser with respect to the air vent such that an airflow through the polymer cylindrical ring is generally along a longitudinal axis of the polymer cylindrical ring (element 40 and 42 of Lin can be perform this function).
Regarding claim 14, further comprising a clip (40, 42 Lin) secured to the proximal end of the housing and configured to removably secure the volatile substance diffuser to a slat of an air vent (element 40, 42 can attach the diffuser to a slat of an air vent).  

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn and a new ground of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        7/21/2021